Citation Nr: 1508524	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-30 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for colon cancer.  


REPRESENTATION

Appellant represented by:	 Frederick S. Spencer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the case was subsequently transferred to the RO in North Little Rock, Arkansas.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2015; a transcript of the proceeding is of record.  

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  


REMAND

Based on the evidence of baseline gamma radiation exposure ("+9R" per the DD Form 1141) and the Veteran's description of his alleged in-service radiation exposure, an estimate of the Veteran's radiation dose in service must be prepared by the Under Secretary for Health.  See 38 C.F.R. § 3.311(a)(s)(iii) (2015).  If it is determined that the Veteran was exposed to ionizing radiation in service, any other development required under § 3.311 must be completed.  If it is determined that the evidence is not sufficient to establish that the Veteran's colon cancer was caused by radiation exposure, a VA medical opinion addressing whether the disease began in service or is etiologically related to the Veteran's exposure to chemical and hazardous materials during service must be obtained.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:


1.  Obtain a radiation dose estimate for the Veteran from the Under Secretary for Health or his or her designee.

2.  If the evidence establishes that the Veteran was exposed to ionizing radiation in service, refer the claim to the Under Secretary for Benefits or his or her designee for all required action under § 3.311.  

3.  If the Under Secretary determines there is no reasonable possibility the Veteran's disease resulted from radiation exposure in service, an opinion should be obtained from an appropriate medical professional to determine whether there is a 50 percent or better probability that the colon cancer began in service or is otherwise related to service, to include exposure to chemical and hazardous materials during service.  All pertinent evidence of record must be made available to and reviewed by the medical professional.  

The rationale for all opinions expressed must also be provided, with discussion of the Veteran's statements that the symptoms attributed to his colon cancer are similar to those he experienced in service.  If the medical professional is unable to provide any required opinion, he or she should explain why.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




